Judgment, Supreme Court, New York County (Michael D. Stallman, J), entered September 11, 2003, which dismissed this proceeding brought pursuant to CPLR article 78 challenging the denial of petitioner’s application for a handgun license, unanimously affirmed, without costs.
Petitioner, the owner/director of a funeral home, failed to demonstrate the need for a carry pistol permit by establishing that she was in greater danger than others engaged in a similar occupation, or that in connection with her business she was required to carry large sums of cash on her person. There is no reason for us to disturb the court’s upholding of a rationally based administrative determination (Matter of Kaplan v Bratton, 249 AD2d 199 [1998]). Concur—Saxe, J.P., Friedman, Sullivan, Nardelli and Williams, JJ.